


110 HRES 921 ATH: Providing for the concurrence by the House

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 921
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Ms. Velázquez
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Providing for the concurrence by the House
		  in the Senate amendment to H.R. 4253, with an amendment.
	
	
		That upon the adoption of this resolution
			 the bill (H.R. 4253) entitled An Act to improve and expand small
			 business assistance programs for veterans of the armed forces and military
			 reservists, and for other purposes, with the Senate amendment thereto,
			 shall be considered to have been taken from the Speaker’s table to the end that
			 the Senate amendment thereto be, and the same is hereby, agreed to with the
			 following amendment:
			In lieu of the
			 matter proposed to be inserted by the amendment of the Senate, insert the
			 following:
			1.Short titleThis Act may be cited as the Military
			 Reservist and Veteran Small Business Reauthorization and Opportunity Act of
			 2008.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Title I—VETERANS BUSINESS DEVELOPMENT
				Sec. 101. Increased funding for the Office of Veterans Business
				Development.
				Sec. 102. Interagency task force.
				Sec. 103. Permanent extension of SBA Advisory Committee on
				Veterans Business Affairs.
				Sec. 104. Office of Veterans Business Development.
				Sec. 105. Increasing the number of outreach
				centers.
				Sec. 106. Independent study on gaps in availability of outreach
				centers.
				Sec. 107. Veterans assistance and services program.
				Title II—RESERVIST PROGRAMS
				Sec. 201. Reservist programs.
				Sec. 202. Reservist loans.
				Sec. 203. Noncollateralized loans.
				Sec. 204. Loan priority.
				Sec. 205. Relief from time limitations for veteran-owned small
				businesses.
				Sec. 206. Service-disabled veterans.
				Sec. 207. Study on options for promoting positive working
				relations between employers and their Reserve Component employees.
				Sec. 208. Increased Veteran Participation Program.
			
		3.DefinitionsIn this Act—
			(1)the term
			 activated means receiving an order placing a Reservist on active
			 duty;
			(2)the term
			 active duty has the meaning given that term in section 101 of
			 title 10, United States Code;
			(3)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(4)the term
			 Reservist means a member of a reserve component of the Armed
			 Forces, as described in section 10101 of title 10, United States Code;
			(5)the term
			 Service Corps of Retired Executives means the Service Corps of
			 Retired Executives authorized by section 8(b)(1) of the
			 Small Business Act (15 U.S.C.
			 637(b)(1));
			(6)the terms
			 service-disabled veteran and small business concern
			 have the meaning as in section 3 of the Small
			 Business Act (15 U.S.C. 632);
			(7)the term
			 small business development center means a small business
			 development center described in section 21 of the Small Business Act (15 U.S.C. 648); and
			(8)the term
			 women’s business center means a women’s business center described
			 in section 29 of the Small Business
			 Act (15 U.S.C. 656).
			IVETERANS BUSINESS
			 DEVELOPMENT
			101.Increased
			 funding for the Office of Veterans Business Development
				(a)In
			 GeneralThere are authorized to be appropriated to the Office of
			 Veterans Business Development of the Administration, to remain available until
			 expended—
					(1)$2,100,000 for
			 fiscal year 2008; and
					(2)$2,300,000 for
			 fiscal year 2009.
					(b)Funding
			 OffsetAmounts necessary to carry out subsection (a) shall be
			 offset and made available through the reduction of the authorization of funding
			 under section 20(e)(1)(B)(iv) of the Small
			 Business Act (15 U.S.C. 631 note).
				(c)Sense of
			 CongressIt is the sense of Congress that any amounts provided
			 pursuant to this section that are in excess of amounts provided to the
			 Administration for the Office of Veterans Business Development in fiscal year
			 2007, should be used to support Veterans Business Outreach Centers.
				102.Interagency
			 task forceSection 32 of the
			 Small Business Act (15 U.S.C. 657b) is
			 amended—
				(1)by redesignating
			 subsection (c) as (f); and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Interagency Task
				Force
							(1)EstablishmentNot
				later than 90 days after the date of enactment of this subsection, the
				President shall establish an interagency task force to coordinate the efforts
				of Federal agencies necessary to improve capital and business development
				opportunities for, and ensure achievement of the pre-established Federal
				contracting goals for, small business concerns owned and controlled by
				service-disabled veterans and small business concerns owned and controlled by
				veterans (in this section referred to as the task force).
							(2)MembershipThe
				members of the task force shall include—
								(A)the Administrator,
				who shall serve as chairperson of the task force; and
								(B)a senior level
				representative from—
									(i)the Department of
				Veterans Affairs;
									(ii)the Department of
				Defense;
									(iii)the
				Administration (in addition to the Administrator);
									(iv)the Department of
				Labor;
									(v)the Department of
				the Treasury;
									(vi)the General
				Services Administration;
									(vii)the Office of
				Management and Budget; and
									(viii)4 representatives from a veterans service
				organization or military organization or association, selected by the
				President.
									(3)DutiesThe
				task force shall—
								(A)consult regularly
				with veterans service organizations and military organizations in performing
				the duties of the task force; and
								(B)coordinate
				administrative and regulatory activities and develop proposals relating
				to—
									(i)improving capital
				access and capacity of small business concerns owned and controlled by
				service-disabled veterans and small business concerns owned and controlled by
				veterans through loans, surety bonding, and franchising;
									(ii)ensuring
				achievement of the pre-established Federal contracting goals for small business
				concerns owned and controlled by service-disabled veterans and small business
				concerns owned and controlled by veterans through expanded mentor-protégé
				assistance and matching such small business concerns with contracting
				opportunities;
									(iii)increasing the
				integrity of certifications of status as a small business concern owned and
				controlled by service-disabled veterans or a small business concern owned and
				controlled by veterans;
									(iv)reducing
				paperwork and administrative burdens on veterans in accessing business
				development and entrepreneurship opportunities;
									(v)increasing and
				improving training and counseling services provided to small business concerns
				owned and controlled by veterans; and
									(vi)making other
				improvements relating to the support for veterans business development by the
				Federal
				Government.
									.
				103.Permanent
			 extension of SBA Advisory Committee on Veterans Business Affairs
				(a)Assumption of
			 DutiesSection 33 of the Small
			 Business Act (15 U.S.C. 657c) is amended—
					(1)by striking
			 subsection (h); and
					(2)by redesignating
			 subsections (i) through (k) as subsections (h) through (j),
			 respectively.
					(b)Permanent
			 Extension of AuthoritySection 203 of the Veterans
			 Entrepreneurship and Small Business Development Act of 1999 (15 U.S.C. 657b
			 note) is amended by striking subsection (h).
				104.Office of
			 Veterans Business DevelopmentSection 32 of the
			 Small Business Act (15 U.S.C. 657b) is
			 amended by inserting after subsection (c) (as added by section 102) the
			 following:
				
					(d)Participation in
				TAP Workshops
						(1)In
				generalThe Associate Administrator shall increase veteran
				outreach by ensuring that Veteran Business Outreach Centers regularly
				participate, on a nationwide basis, in the workshops of the Transition
				Assistance Program of the Department of Labor.
						(2)PresentationsIn
				carrying out paragraph (1), a Veteran Business Outreach Center may provide
				grants to entities located in Transition Assistance Program locations to make
				presentations on the opportunities available from the Administration for
				recently separating or separated veterans. Each presentation under this
				paragraph shall include, at a minimum, a description of the entrepreneurial and
				business training resources available from the Administration.
						(3)Written
				materialsThe Associate Administrator shall—
							(A)create written
				materials that provide comprehensive information on self-employment and
				veterans entrepreneurship, including information on resources available from
				the Administration on such topics; and
							(B)make the materials
				created under subparagraph (A) available to the Secretary of Labor for
				inclusion in the Transition Assistance Program manual.
							(4)ReportsThe
				Associate Administrator shall submit to Congress progress reports on the
				implementation of this subsection.
						(e)Women Veterans
				Business TrainingThe
				Associate Administrator shall—
						(1)compile
				information on existing resources available to women veterans for business
				training, including resources for—
							(A)vocational and
				technical education;
							(B)general business
				skills, such as marketing and accounting; and
							(C)business
				assistance programs targeted to women veterans; and
							(2)disseminate the
				information compiled under paragraph (1) through Veteran Business Outreach
				Centers and women’s business
				centers.
						.
			105.Increasing the
			 number of outreach centers
				(a)In
			 GeneralThe Administrator shall use the authority in section
			 8(b)(17) of the Small Business Act (15
			 U.S.C. 637(b)(17)) to ensure that the number of Veterans Business Outreach
			 Centers throughout the United States increases—
					(1)subject to
			 subsection (b), by at least 2, for each of fiscal years 2008 and 2009;
			 and
					(2)by the number that
			 the Administrator considers appropriate, based on need, for each fiscal year
			 thereafter.
					(b)LimitationSubsection
			 (a)(1) shall apply in a fiscal year if, for that fiscal year, the amount made
			 available for the Office of Veterans Business Development is more than the
			 amount made available for the Office of Veterans Business Development for
			 fiscal year 2007.
				106.Independent
			 study on gaps in availability of outreach centersThe Administrator shall sponsor an
			 independent study on gaps in the availability of Veterans Business Outreach
			 Centers across the United States, to inform decisions on funding and on the
			 allocation and coordination of resources. Not later than 6 months after the
			 date of enactment of this Act, the Administrator shall submit to Congress a
			 report on the results of the study.
			107.Veterans
			 assistance and services programSection 21 of the
			 Small Business Act (15 U.S.C. 648) is
			 amended by adding at the end the following:
				
					(n)Veterans
				Assistance and Services Program
						(1)In
				generalA small business development center may apply for a grant
				under this subsection to carry out a veterans assistance and services
				program.
						(2)Elements of
				programUnder a program carried out with a grant under this
				subsection, a small business development center shall—
							(A)create a marketing
				campaign to promote awareness and education of the services of the center that
				are available to veterans, and to target the campaign toward veterans,
				service-disabled veterans, military units, Federal agencies, and veterans
				organizations;
							(B)use
				technology-assisted online counseling and distance learning technology to
				overcome the impediments to entrepreneurship faced by veterans and members of
				the Armed Forces; and
							(C)increase
				coordination among organizations that assist veterans, including by
				establishing virtual integration of service providers and offerings for a
				one-stop point of contact for veterans who are entrepreneurs or owners of small
				business concerns.
							(3)Amount of
				grantsA grant under this subsection shall be for not less than
				$75,000 and not more than $250,000.
						(4)FundingSubject
				to amounts approved in advance in appropriations Acts, the Administration may
				make grants or enter into cooperative agreements to carry out the provisions of
				this
				subsection.
						.
			IIRESERVIST
			 PROGRAMS
			201.Reservist
			 programs
				(a)Application
			 PeriodSection 7(b)(3)(C) of the Small Business Act (15 U.S.C. 636(b)(3)(C)) is
			 amended—
					(1)by
			 striking 90 days and inserting 1 year; and
					(2)by adding at the
			 end the following: The Administrator may, when appropriate (as
			 determined by the Administrator), extend the ending date specified in the
			 preceding sentence by not more than 1 year..
					(b)Pre-Consideration
			 Process
					(1)DefinitionIn
			 this subsection, the term eligible Reservist means a Reservist
			 who—
						(A)has not been
			 ordered to active duty;
						(B)expects to be
			 ordered to active duty during a period of military conflict; and
						(C)can reasonably
			 demonstrate that the small business concern for which that Reservist is a key
			 employee will suffer economic injury in the absence of that Reservist.
						(2)EstablishmentNot
			 later than 6 months after the date of enactment of this Act, the Administrator
			 shall establish a pre-consideration process, under which the
			 Administrator—
						(A)may collect all
			 relevant materials necessary for processing a loan to a small business concern
			 under section 7(b)(3) of the Small Business
			 Act (15 U.S.C. 636(b)(3)) before an eligible Reservist employed by
			 that small business concern is activated; and
						(B)shall distribute
			 funds for any loan approved under subparagraph (A) if that eligible Reservist
			 is activated.
						(c)Outreach and
			 Technical Assistance Program
					(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Administrator, in consultation with the Secretary of Veterans
			 Affairs and the Secretary of Defense, may develop a comprehensive outreach and
			 technical assistance program (in this subsection referred to as the
			 program) to—
						(A)market the loans
			 available under section 7(b)(3) of the Small
			 Business Act (15 U.S.C. 636(b)(3)) to Reservists, and family members
			 of Reservists, that are on active duty and that are not on active duty;
			 and
						(B)provide technical
			 assistance to a small business concern applying for a loan under that
			 section.
						(2)ComponentsThe
			 program shall—
						(A)incorporate
			 appropriate websites maintained by the Administration, the Department of
			 Veterans Affairs, and the Department of Defense; and
						(B)require that
			 information on the program is made available to small business concerns
			 directly through—
							(i)the
			 district offices and resource partners of the Administration, including small
			 business development centers, women’s business centers, and the Service Corps
			 of Retired Executives; and
							(ii)other Federal
			 agencies, including the Department of Veterans Affairs and the Department of
			 Defense.
							(3)Report
						(A)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, and every 6 months thereafter until the date that is 30 months after
			 such date of enactment, the Administrator shall submit to Congress a report on
			 the status of the program.
						(B)ContentsEach
			 report submitted under subparagraph (A) shall include—
							(i)for
			 the 6-month period ending on the date of that report—
								(I)the number of
			 loans approved under section 7(b)(3) of the Small
			 Business Act (15 U.S.C. 636(b)(3));
								(II)the number of
			 loans disbursed under that section; and
								(III)the total amount
			 disbursed under that section; and
								(ii)recommendations,
			 if any, to make the program more effective in serving small business concerns
			 that employ Reservists.
							202.Reservist
			 loans
				(a)In
			 generalThe Administrator and the Secretary of Defense shall
			 develop a joint website and printed materials providing information regarding
			 any program for small business concerns that is available to veterans or
			 Reservists.
				(b)MarketingThe
			 Administrator is authorized—
					(1)to
			 advertise and promote the program under section 7(b)(3) of the
			 Small Business Act jointly with the
			 Secretary of Defense and veterans’ service organizations; and
					(2)to advertise and
			 promote participation by lenders in such program jointly with trade
			 associations for banks or other lending institutions.
					203.Noncollateralized
			 loansSection 7(b)(3) of the
			 Small Business Act (15 U.S.C.
			 636(b)(3)) is amended by adding at the end the following:
				
					(G)(i)Notwithstanding any
				other provision of law, the Administrator may make a loan under this paragraph
				of not more than $50,000 without collateral.
						(ii)The Administrator may defer
				payment of principal and interest on a loan described in clause (i) during the
				longer of—
							(I)the 1-year period beginning on the date
				of the initial disbursement of the loan; and
							(II)the period during which the relevant
				essential employee is on active
				duty.
							.
			204.Loan
			 prioritySection 7(b)(3) of
			 the Small Business Act (15 U.S.C.
			 636(b)(3)), as amended by this Act, is amended by adding at the end the
			 following:
				
					(H)The Administrator
				shall give priority to any application for a loan under this paragraph and
				shall process and make a determination regarding such applications prior to
				processing or making a determination on other loan applications under this
				subsection, on a rolling
				basis.
					.
			205.Relief from time
			 limitations for veteran-owned small businessesSection 3(q) of the
			 Small Business Act (15 U.S.C. 632(q))
			 is amended by adding at the end the following:
				
					(5)Relief from time
				limitations
						(A)In
				generalAny time limitation on any qualification, certification,
				or period of participation imposed under this Act on any program that is
				available to small business concerns shall be extended for a small business
				concern that—
							(i)is
				owned and controlled by—
								(I)a veteran who was
				called or ordered to active duty under a provision of law specified in section
				101(a)(13)(B) of title 10, United States Code, on or after September 11, 2001;
				or
								(II)a service-disabled
				veteran who became such a veteran due to an injury or illness incurred or
				aggravated in the active military, naval, or air service during a period of
				active duty pursuant to a call or order to active duty under a provision of law
				referred to in subclause (I) on or after September 11, 2001; and
								(ii)was subject to the
				time limitation during such period of active duty.
							(B)DurationUpon
				submission of proper documentation to the Administrator, the extension of a
				time limitation under subparagraph (A) shall be equal to the period of time
				that such veteran who owned or controlled such a concern was on active duty as
				described in that subparagraph.
						(C)Exception for
				programs subject to federal credit reform act of 1990The
				provisions of subparagraphs (A) and (B) shall not apply to any programs subject
				to the Federal Credit Reform Act of
				1990 (2 U.S.C. 661 et
				seq.).
						.
			206.Service-disabled
			 veteransNot later than 180
			 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives a report describing—
				(1)the types of
			 assistance needed by service-disabled veterans who wish to become
			 entrepreneurs; and
				(2)any resources that
			 would assist such service-disabled veterans.
				207.Study on
			 options for promoting positive working relations between employers and their
			 Reserve Component employees
				(a)Study
			 RequiredThe Comptroller General of the United States shall
			 conduct a study on options for promoting positive working relations between
			 employers and Reserve component employees of such employers, including
			 assessing options for improving the time in which employers of Reservists are
			 notified of the call or order of such members to active duty other than for
			 training.
				(b)Report
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 appropriate committees of Congress a report on the study conducted under
			 subsection (a).
					(2)ContentsThe
			 report submitted under paragraph (1) shall—
						(A)provide a
			 quantitative and qualitative assessment of—
							(i)what
			 measures, if any, are being taken to inform Reservists of the obligations and
			 responsibilities of such members to their employers;
							(ii)how
			 effective such measures have been; and
							(iii)whether there
			 are additional measures that could be taken to promote positive working
			 relations between Reservists and their employers, including any steps that
			 could be taken to ensure that employers are timely notified of a call to active
			 duty; and
							(B)assess whether
			 there has been a reduction in the hiring of Reservists by business concerns
			 because of—
							(i)any
			 increase in the use of Reservists after September 11, 2001; or
							(ii)any
			 change in any policy of the Department of Defense relating to Reservists after
			 September 11, 2001.
							(c)Appropriate
			 Committees of Congress DefinedIn this section, the term
			 appropriate committees of Congress means—
					(1)the Committee on
			 Armed Services and the Committee on Small Business and Entrepreneurship of the
			 Senate; and
					(2)the Committee on
			 Armed Services and the Committee on Small Business of the House of
			 Representatives.
					208.Increased
			 Veteran Participation ProgramSection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a))
			 is amended by adding at the end the following:
				
					(32)Increased
				veteran participation program
						(A)DefinitionsIn
				this paragraph—
							(i)the
				term cost has the meaning given that term in section 502 of the
				Federal Credit Reform Act of 1990
				(2 U.S.C. 661a);
							(ii)the term
				pilot program means the pilot program established under
				subparagraph (B); and
							(iii)the term
				veteran participation loan means a loan made under this subsection
				to a small business concern owned and controlled by veterans of the Armed
				Forces or members of the reserve components of the Armed Forces.
							(B)EstablishmentThe
				Administrator shall establish and carry out a pilot program under which the
				Administrator shall reduce the fees for veteran participation loans.
						(C)DurationThe
				pilot program shall terminate at the end of the second full fiscal year after
				the date that the Administrator establishes the pilot program.
						(D)Maximum
				participationA veteran participation loan shall include the
				maximum participation levels by the Administrator permitted for loans made
				under this subsection.
						(E)Fees
							(i)In
				generalThe fee on a veteran participation loan shall be equal to
				50 percent of the fee otherwise applicable to that loan under paragraph
				(18).
							(ii)WaiverThe
				Administrator may waive clause (i) for a fiscal year if—
								(I)for the fiscal
				year before that fiscal year, the annual estimated rate of default of veteran
				participation loans exceeds that of loans made under this subsection that are
				not veteran participation loans;
								(II)the cost to the
				Administration of making loans under this subsection is greater than zero and
				such cost is directly attributable to the cost of making veteran participation
				loans; and
								(III)no additional
				sources of revenue authority are available to reduce the cost of making loans
				under this subsection to zero.
								(iii)Effect of
				waiverIf the Administrator waives the reduction of fees under
				clause (ii), the Administrator—
								(I)shall not assess
				or collect fees in an amount greater than necessary to ensure that the cost of
				the program under this subsection is not greater than zero; and
								(II)shall reinstate
				the fee reductions under clause (i) when the conditions in clause (ii) no
				longer apply.
								(iv)No increase of
				feesThe Administrator shall not increase the fees under
				paragraph (18) on loans made under this subsection that are not veteran
				participation loans as a direct result of the pilot program.
							(F)GAO
				report
							(i)In
				generalNot later than 1 year after the date that the pilot
				program terminates, the Comptroller General of the United States shall submit
				to the Committee on Small Business of the House of Representatives and the
				Committee on Small Business and Entrepreneurship of the Senate a report on the
				pilot program.
							(ii)ContentsThe
				report submitted under clause (i) shall include—
								(I)the number of
				veteran participation loans for which fees were reduced under the pilot
				program;
								(II)a description of
				the impact of the pilot program on the program under this subsection;
								(III)an evaluation of
				the efficacy and potential fraud and abuse of the pilot program; and
								(IV)recommendations
				for improving the pilot
				program.
								.
			
